Opinion by
Mollison, J.
When the case was called for trial counsel for the plaintiff stated that it was impracticable to • present evidence from which the importer could validly argue the claim for free entry because of the impossibility of obtaining evidence as to the exact character of the merchandise in question. An examination of the official papers failing to disclose anything which would warrant disturbing the action of the collector, which was presumptively correct, the protest was overruled.